IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 CHRISTOPHER SMARR,                           : No. 6 WM 2018
                                              :
                       Petitioner             :
                                              :
                                              :
               v.                             :
                                              :
                                              :
 COURT OF COMMON PLEAS OF                     :
 WESTMORELAND COUNTY,                         :
                                              :
                       Respondent             :


                                        ORDER



PER CURIAM

       AND NOW, this 26th day of March, 2018, the Application for Leave to File Original

Process, the Petition for Writ of Mandamus, and the Application for a Hearing are

DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (explaining that

hybrid representation is not allowed). The Prothonotary is DIRECTED to forward the

filings to counsel of record.